Citation Nr: 1502421	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-31 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Whether the appellant meets basic eligibility requirements for enrollment in the VA medical healthcare system.


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant served in the Army National Guard from July 1982 to November 1982 for active duty for training (ACDUTRA) purposes.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Columbia, Missouri. 


FINDINGS OF FACT

1. The appellant served from July 1982 to November 1982 for ACDUTRA purposes only; he has no active duty periods of service.

2.  The appellant is not currently service-connected for any disability.


CONCLUSION OF LAW

The basic eligibility requirements for enrollment in the VA medical healthcare system have not been met. 38 C.F.R. §§ 3.1, 3.12a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations. The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

Eligibility for Enrollment in the VA Health Care System

The appellant claims his 3 month and 11 day period of service should qualify him for VA health care.

Only "veterans" are entitled to VA benefits under 38 U.S.C.A. §§ 1110 and 1131.  To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

Here, the appellant's DD-214 indicates the appellant was in the Army National Guard and served from July 1982 to November 1982 for ACDUTRA purposes only.  He is not currently service-connected for any disability nor was he medically discharged for an injury or disease incurred during ACDUTRA. Accordingly, he does not meet the definition of "veteran."

As an aside, even if the appellant served in a regular component of the Armed Forces on "active duty" (versus ACDUTRA), he still would not meet the basic eligibility requirements for VA health care.  

A person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981 and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service. 38 C.F.R. § 3.12a . The term minimum period of active duty means, for the purposes of this section, the shorter of the following periods: (1) twenty-four months of continuous active duty, non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15) are not considered as a break in service for continuity purposes but are to subtracted from total time served; (2) the full period for which a person was called or ordered to active duty. 38 C.F.R. § 3.12a (a). 

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. 38 C.F.R. § 3.12a (d). 

Here, the appellant served a little over three months of ACDUTRA and he is not currently service-connected for any disability.  Whether active duty or not, his period of service would not qualify him for enrollment in the VA health care system.

The Board notes the appellant recently filed a claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) in September 2014.  To the extent the appellant prevails, nothing in this decision would preclude the appellant from enrollment in the VA health care system at a later date, to the extent eligibility requirements are met.  Currently, however, the appellant does not meet the eligibility requirements and, therefore, his claim is denied.  

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis, 6 Vet. App. at 430.  For these reasons, the Board finds that the Veteran's claim is without legal merit and the benefit-of-the-doubt doctrine in not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The basic eligibility requirements for enrollment in the VA medical healthcare system have not been met and the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


